Orders of October 11, 1933, November 22, 1933, and December 9, 1933, affirmed, with ten dollars costs and disbursements. The excuses that appellant Paola makes for her failure to comply with the judgment resulting in the orders punishing her for contempt are trivial and unsubstantial. It seems that inadvertently the date of the "will was stated in the judgment as April 5, 1923, instead of April 5, 1929. She will comply with the order if she and the other defendants execute deeds in compliance with the order of October 11, 1933. As to other slight errors, substantial performance to be accepted by the court at Special Term will be sufficient if Eva Paola and the other defendants act in good faith and without purpose of evasion. Appellant Paola, individually and as executrix, may file her account as directed by the judgment and move for its confirmation. The amount of the necessary disbursements will then be allowed, and to that extent she can purge herself of contempt. In other respects she must strictly obey the direction of the court by its judg*686ment and order. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.